Per Curiam.
Respondent Carl A. Thoen, a duly licensed and practicing attorney of this state, was on the eleventh day of October, 1913, duly convicted in the district court of Hennepin county of the crime of forgery and sentenced to imprisonment in the state reformatory for a term of years. Thereupon the Board of Law Examiners caused this proceeding to be instituted for his disbarment. After consideration of the record we find the allegations of the petition true. It is there*530fore ordered that respondent Carl A. Thoen be. and he is removed from his office as an attorney and counsellor in the courts of this state, and that the license heretofore issued to him be and the same is hereby annulled.